
	
		I
		112th CONGRESS
		2d Session
		H. R. 5731
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. King of Iowa (for
			 himself, Mr. Smith of New Jersey,
			 Mr. Pitts,
			 Mr. Jones,
			 Mr. Hultgren,
			 Mr. Huizenga of Michigan,
			 Mr. Murphy of Pennsylvania,
			 Mr. Lankford,
			 Mr. Gohmert,
			 Mr. Canseco,
			 Mr. Ross of Florida,
			 Mr. Landry,
			 Mr. Lipinski,
			 Mrs. Myrick,
			 Mrs. Schmidt,
			 Mr. Benishek,
			 Mrs. Hartzler,
			 Mr. Johnson of Ohio,
			 Mr. McHenry,
			 Mr. Southerland,
			 Mr. Duncan of South Carolina,
			 Mr. Huelskamp,
			 Mr. Pearce,
			 Mr. Manzullo,
			 Mr. Cole, Mr. Fleischmann, Mr.
			 DesJarlais, Mr. Roe of
			 Tennessee, Mr. Neugebauer,
			 Mr. Schweikert,
			 Mrs. Ellmers,
			 Mr. Garrett,
			 Mr. Flores,
			 Mr. Harris,
			 Mrs. Black,
			 Mr. Jordan,
			 Mr. Marchant,
			 Mrs. Blackburn,
			 Mr. Bartlett,
			 Mr. Scott of South Carolina,
			 Mr. Brady of Texas,
			 Mrs. Bachmann,
			 Mr. Fleming,
			 Mr. Miller of Florida,
			 Mr. Kelly,
			 Mr. McCotter,
			 Mr. Lamborn, and
			 Mr. Broun of Georgia) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committees on Agriculture,
			 Energy and Commerce, and
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit Federal assistance for telemedicine abortions
		  and to ban interstate abortions using telemedicine technology.
	
	
		1.Short titleThis Act may be cited as the
			 Telemedicine Safety
			 Act.
		2.Prohibition of
			 Federal assistance for telemedicine abortionsTitle 1, United States Code, is amended by
			 adding at the end the following new chapter:
			
				4Prohibition on
				provision of funds to providers of telemedicine services who provide
				telemedicine abortions
					
						301. Prohibition on funds provided to providers of telemedicine
				  services who provide telemedicine abortions.
					
					301.Prohibition on
				funds to facilitate telemedicine abortions
						(a)No funds made available under a
				telemedicine law (as defined in subsection (c)) may be used for telemedicine
				abortions or for assistance to facilities that offer telemedicine
				abortions.
						(b)No equipment, infrastructure, or other
				items purchased using funds made available under a telemedicine law may be used
				for telemedicine abortions.
						(c)In this
				section:
							(1)The term
				telemedicine abortion has the meaning given such term in section
				1842(a) of title 18, United States Code.
							(2)The term
				telemedicine law means any of the following provisions of law
				insofar as each relates to telemedicine services (as defined in such section
				1842(a)):
								(A)Chapter 1 of subtitle D of title XXIII of
				the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa et
				seq.).
								(B)Section
				254(h)(1)(A) of the Communications Act of 1934 (47 U.S.C. 254(h)(1)(A)).
								(C)Sections 201 and
				518 of the Indian Health Care Improvement Act (25 U.S.C. 1621, 1660h).
								(D)Sections 3011 and
				3012 of the Public Health Service Act (42 U.S.C. 300jj–31, 300jj–32).
								(E)Sections 330A–1, 330D, 330F, 330G, 330H,
				330I, 330K, and 330L of the Public Health Service Act (42 U.S.C. 254c–1a,
				254c–4, 254c–6, 254c–7, 254c–8, 254c–9, 254c–16,
				254c–18).
								.
		3.Prohibition of
			 interstate telemedicine abortions
			(a)In
			 generalChapter 90 of title
			 18, United States Code, is amended by inserting after section 1841 the
			 following:
				
					1842.Prohibition of
				interstate telemedicine abortions
						(a)DefinitionsFor
				purposes of this section:
							(1)Telemedicine
				abortionThe term
				telemedicine abortion means the use by a health professional of
				telemedicine services to prescribe, dispense, procure, administer, or otherwise
				provide any instrument, medicine, drug, or any other substance, device, or
				method to terminate the life of an unborn child, or to terminate the pregnancy
				of a woman who is pregnant, without such health professional conducting an
				in-person medical examination of such woman during her current pregnancy, with
				an intention other than—
								(A)to produce a live
				birth and preserve the life and health of the child after live birth; or
								(B)to remove an
				ectopic pregnancy, or to remove a dead unborn child who died as the result of a
				spontaneous abortion, accidental trauma, or a criminal assault on the pregnant
				female or her unborn child.
								(2)Telemedicine
				servicesThe term
				telemedicine services means a telecommunications link to an end
				user through the use of equipment that electronically links patients and health
				professionals at separate sites in order to exchange health care information in
				audio, video, graphic, or other format for the purpose of providing health care
				services.
							(3)In-personThe term in-person in the same
				room and in the physical presence of the woman.
							(b)Ban on
				interstate abortions using telemedicine technologyWhoever
				knowingly provides a telemedicine abortion across State lines shall be fined
				under this title or imprisoned not more than 1 year, or
				both.
						.
			(b)Technical
			 amendmentThe table of
			 sections for chapter 90 of title 18, United States Code, is amended by
			 inserting after the item relating to section 1841 the following:
				
					
						1842. Prohibition of interstate
				telemedicine
				abortions.
					
					.
			
